Title: General Orders, 6 July 1778
From: Washington, George
To: 


          
            Head-Quarters Brunswick [N.J.] Monday July 6th 1778.
            ParoleC. Signs
            
          
          The second Line is to march at three ôClock tomorrow morning under the Command of Major
            General De la Fayette.
          The Director General of the Flying Hospital is desired to make as exact a return as he
            can of the sick and wounded from the time of the Army’s crossing the Delaware and
            deliver it in at Head-Quarters as speedily as possible.
          The General Court Martial of which Lord-Stirling is President is to adjourn to one
            ôClock tomorrow afternoon and meet at Morristown where the Evidences will attend.
          The sick of the Second Line are to be dispos’d of as mentioned in yesterday’s orders
            relative to the Right-Wing—A sufficient number of Officers to superintend them, also
            Orderlies and Camp Kettles are to be left with them.
          The Army marching by Divisions.
        